Name: Commission Regulation (EC) No 2225/2000 of 6 October 2000 fixing the olive yields and oil yields for the 1999/2000 marketing year
 Type: Regulation
 Subject Matter: economic geography;  agricultural structures and production;  farming systems;  processed agricultural produce
 Date Published: nan

 Avis juridique important|32000R2225Commission Regulation (EC) No 2225/2000 of 6 October 2000 fixing the olive yields and oil yields for the 1999/2000 marketing year Official Journal L 253 , 07/10/2000 P. 0024 - 0039Commission Regulation (EC) No 2225/2000of 6 October 2000fixing the olive yields and oil yields for the 1999/2000 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 2702/1999(2), and in particular Article 5(11) thereof,Having regard to Council Regulation (EEC) No 2261/84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organisations(3), as last amended by Regulation (EC) No 1639/98(4), and in particular Article 19 thereof,Whereas:(1) Article 18 of Regulation (EEC) No 2261/84 provides that the olive yields and oil yields referred to in Article 5(7) of Regulation No 136/66/EEC are to be fixed by homogeneous production zones on the basis of the figures supplied by producer Member States. The production zones were delimited by Commission Regulation (EC) No 2138/97(5), as last amended by Regulation (EC) No 2224/2000(6).(2) For the purposes of fixing the olive yields and oil yields referred to in Article 18 of Regulation (EEC) No 2261/84, that Regulation lays down the deadline of 31 May for the Member States to forward the information. Since the Commission received the required information, drawn up in accordance with Article 6 of Commission Regulation (EC) No 2366/98 of 30 October 1998, laying down detailed rules for the application of the system of production aid for olive oil for the 1998/99, 1999/2000 and 2000/01 marketing years(7), as last amended by Regulation (EC) No 1273/1999(8), late, and in view of the need for a detailed analysis before the arrangements concerned are applied for the first time, it was impossible to fix the yields before the deadline laid down. The yields should be fixed as laid down in the Annex.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1For the 1999/2000 marketing year, the olive yields and oil yields shall be as set out in the Annex.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 October 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ 172, 30.9.1966, p. 3025/66.(2) OJ L 327, 21.12.1999, p. 7.(3) OJ L 208, 3.8.1984, p. 3.(4) OJ L 210, 28.7.1998, p. 38.(5) OJ L 297, 31.10.1997, p. 3.(6) See page 16 of this Official Journal.(7) OJ L 293, 31.10.1998, p. 50.(8) OJ L 151, 18.6.1999, p. 12.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGAA. ITALIA/ITALIEN/ITALIEN/ÃÃ ¤Ã Ã ÃÃ /ITALY/ITALIE/ITALIA/ITALIÃ /ITÃ LIA/ITALIA/ITALIEN>TABLE>B. FRANCIA/FRANKRIG/FRANKREICH/Ã Ã Ã Ã ÃÃ /FRANCE/FRANCE/FRANCIA/FRANKRIJK/FRANÃ A/RANSKA/FRANKRIKE>TABLE>C. GRECIA/GRÃ KENLAND/GRIECHENLAND/Ã Ã Ã Ã Ã Ã /GREECE/GRÃ CE/GRECIA/GRIEKENLAND/GRÃ CIA/KREIKKA/GREKLAND>TABLE>D. ESPAÃ A/SPANIEN/SPANIEN/ÃÃ £Ã Ã Ã ÃÃ /SPAIN/ESPAGNE/SPAGNA/SPANJE/ESPANHA/ESPANJA/SPANIEN>TABLE>E. PORTUGAL/PORTUGAL/PORTUGAL/Ã Ã Ã ¡Ã ¤Ã Ã Ã Ã ÃÃ /PORTUGAL/PORTUGAL/PORTOGALLO/PORTUGAL/PORTUGAL/PORTUGALI/PORTUGAL>TABLE>